DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 1-2, recites “a variable pitch vane assembly in aerodynamic relationship with an unducted rotor assembly”.  This renders the claim indefinite, as it is unclear what is meant by “aerodynamic relationship”.  The instant disclosure fails to clearly define what is meant by the phrase, and merely repeats the that the vane assembly and rotor assembly are in an “aerodynamic relationship”. It is unclear what “relationship” between the variable pitch vane assembly and the unducted rotor assembly is intended to be encompassed by the claim.
Claim 2 recites “the model-based controller is configured to adjust engine thrust output via the output signal within a 7% margin relative to the sensor-based controller.”  This renders the claim indefinite, as it is unclear what is supposed to be meant by “within a 7% margin relative to the sensor-based controller”.  The limitation is not described by the instant disclosure.  Paragraph 00132 states:
“In one instance, the model-based controller may alter or vary engine output thrust within a 7% margin (e.g., +/−3.5%) of a set condition. In another instance, the model-based controller may alter or vary engine thrust output within a 5% margin (e.g., +/−2.5%) of a set condition. In yet another instance, the model-based controller may alter or vary engine thrust output within a 2% margin (e.g., +/−1%) of a set condition”.
The disclosure describes the margin being relative to “a set condition” and not “the sensor-based controller”.  How the “thrust output” is meant to be within a margin that is “relative to the sensor-based controller” is unclear (did the claim intend to mean an output or value set by the sensor-based controller? how is a thrust output have a margin relative to a controller device?).
Claim 10, line 2, recites “the low spool speed feedback”. There is insufficient antecedent basis for this limitation in the claim.  Note, a “low spool speed feedback signal” was introduced in claim 7, and it is unclear if claim 10 was intended to depend on claim 7, 8, or 9.
Claim 10 recites “the combustion section”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “a substantially steady state aircraft operating condition”.  This renders the claim indefinite, as there is no antecedent basis for any “aircraft” in the claim.  The claims have not established at any previous point that the system is intended for an “aircraft”.
Claim 12, line 6, recites “a pitch angle”.  This renders the claim indefinite, as it is unclear what this “pitch angle” belongs to (i.e. “pitch angle” of what?).  No other structural limitations possessing a pitch angle were previously introduced.
Claim 12, lines 9-10, recites “the variable blade pitch angle” and “the variable vane pitch angle”.  There is insufficient antecedent basis for these limitations in the claim.  Also, no variable blade or variable vane limitations were previously introduced in the claim.
Claim 19 recites  “the low spool speed feedback”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the combustion section”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “a substantially steady state aircraft operating condition”.  This renders the claim indefinite, as there is no antecedent basis for any “aircraft” in the claim.  The claims have not established at any previous point that the system is intended for an “aircraft”.
Claims 3-9,11, 13-18 are rejected by virtue of dependence on claims 1, 12 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-16, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang (US 2020/0088112).
Regarding independent claim 1, Tang discloses a computing system 200’ (Tang Fig. 4) for an unducted rotor engine 100 with a variable pitch vane assembly (“inlet guide vane (IGV)” of the engine, Para. 0021, 0024) in aerodynamic relationship with an unducted rotor assembly 120 (a propeller, Para. 0018, Tang Fig. 1; the inlet guide vanes of the core engine is downstream of the propeller, and hence they are in at least some form of aerodynamic relationship; see 112(b) rejection above), the computing system comprising: 
a sensor-based controller 410 (“propeller speed controller” that receives sensor inputs from sensors 232, 234, Para. 0036) configured to execute a first set of operations (the signals/commands issued therefrom shown in Tang Fig. 4), the first set of operations comprising: 
obtaining a first signal (from the thrust management system 202) corresponding to a commanded low spool speed (a “target speed” of the propeller, which is coupled to a spool 108, Para. 0019-20, Para. 0036; note, the claim has not introduced any other spools, or has even defined what type of “engine” the computing system is for, hence the term “low spool” can be very broadly interpreted, such as the shaft 108 carrying the propeller 120, driven through a reduction gearbox RGB by the free turbine 106, Para. 0018; alternatively, the “low spool” could be interpreted as a shaft of the engine 100); 
obtaining a second signal (from sensor 234) indicative of a pitch angle corresponding to thrust output from the unducted rotor assembly 120 (propeller; Para. 0023-24, the sensor 234 measures propeller parameters which can include the “beta angle” of the propeller, wherein “The blade angle may be referred to as a beta angle, an angle of attack or a blade pitch”, Para. 0018) and variable pitch vane assembly (signals indicative of IGV position are received from sensors 232 and delivered to the sensor-based controller 410 as shown in Fig. 4, Para. 0036); 	generating a pitch feedback signal (signal “BETA” generated by controller 210 or 410, Fig. 2 & 4, Para. 0022) corresponding to a commanded adjustment to the pitch angle (the signal is delivered to the actuator 224 of the propeller 120) based at least on one or both of a variable blade pitch angle or a variable vane pitch angle (Para. 0022, 0036, Fig. 2 & 4, the sensor 234 measure the propeller blade pitch angle “beta” and delivers the measurement back to the controller 210 or 410, which generates the new signal to adjust the pitch angle).
a model-based controller 210’ (“model-based controller”, Para. 0019-21, 0036, Fig. 4) configured to execute a second set of operations, the second set of operations comprising: 
obtaining a desired thrust output via a throttle input (“pilot lever”, Para. 0020); 
determining, at least via a power management block 202 (“thrust management system”), a commanded thrust output signal (the “target output power”, Para. 0020, Tang Fig. 2); 
receiving the commanded thrust output signal (Para. 0020, “a thrust management system 202 provides the target output power (or torque) and the target speed to the model-based controller 210”); and 
generating an output signal corresponding to one or more of a commanded fuel flow to a combustion section 116, a variable blade pitch angle, a variable  vane pitch angle, or a rotor plane angle (Para. 0021, “the control commands (referred to herein as the “engine control commands”) output by the model-based controller 210 to the actuators 222 may comprise one or more control commands to adjust each of one or more engine parameters to control an operating condition of the engine 100. The engine control commands may comprise one or more commands for adjusting: a fuel flow (WF) to the engine 100, a position of at least one inlet guide vane (IGV), a position of at least one core variable guide vane (VGV), … or may comprise any other suitable engine control command for adjusting an engine parameter to control an operating condition of the engine 100”, Para. 0022, “the model-based controller 210 provides at least one control command to at least one actuator 224 associated with the propeller 120. … the control commands (referred to as “propeller control commands”) output by the model-based controller 210 to the actuators 224 may comprise one or more control commands for controlling one or more propeller parameters. The propeller parameters may comprise one or more of: the blade angle of the propeller 120, a position of a beta ring of the propeller 120, the rotational speed of the propeller 120 and/or any other suitable propeller parameter.”).
Regarding claim 2, Tang discloses the computing system of claim 1, wherein the model-based controller is configured to adjust engine thrust output via the output signal within a 7% margin relative to the sensor-based controller (Para. 0021, the model-based controller adjusts the engine 100 control commands, including fuel flow, and guide vane positions, which affect the engine thrust output since the engine 100 is driving propeller 120 that is generating thrust, hence the model-based controller is capable of adjusting the thrust output within a 7% margin; note, it is unclear what is meant by “within a 7% margin relative to the sensor-based controller”, see 112(b) rejection above).
Regarding claim 3, Tang discloses the computing system of claim 1, wherein the sensor-based controller is configured to generate the pitch feedback signal (signal BETA to the actuators 224 of the propeller) during transient changes in engine operating condition (the pitch feedback signal BETA is generated after receiving a new target power and target speed based on the pilot lever, which would be indicative of a transient change in engine operating condition, Para. 0037-0041, Tang Fig. 4 & 5, the flowchart of Fig. 5; Para. 0025, the controllers consider “engine transient limits” and “propeller transient limits” that correspond to limits that must be maintained when the engine 100 “accelerates or decelerates between operating conditions”).
Regarding claim 4, Tang discloses the computing system of claim 3, wherein transient changes in engine operating condition comprises conditions to and between two or more of ignition, idle, takeoff, climb, cruise, descent, approach, or thrust reverse (Para. 0022, 0025, the propeller control can occur during “ground taxiing and/or reverse thrust on landing”; the system is capable of generating pitch feedback signal during the recited transient conditions).
Regarding claim 5, Tang discloses the computing system of claim 1, wherein the model-based controller 210 is configured to generate the output signal during substantially steady state engine operating condition (Para. 0019-21, 0025, the model-based controller generates the output signal controlling the engine 100 during general operations based on the pilot lever and target power & speed from the thrust management system 202, and hence would generate the output signal to the engine during steady-state operations).
Regarding claim 6, Tang discloses the computing system of claim 1, the first set of operations comprising:
obtaining a throttle input (from “pilot lever”) corresponding to one or more of a desired air speed of an aircraft, a desired thrust output, or a desired pressure ratio (Para. 0020, “The at least one pilot lever may comprise a thrust lever used to set a desired engine thrust, a power lever used to set a desired engine power output”, Para. 0038); 
generating the first signal corresponding to the commanded low spool speed (by receiving the throttle input into the “thrust management system 202”, which generates the “target speed” signal, Fig. 2 & 4, Para. 0019-20, 0036); and 
generating the second signal (“BETA”) indicative of the pitch angle corresponding to thrust output at the rotor assembly (Para. 0019-21, the target speed and power generated from the pilot lever throttle input is delivered to the controller 210 or 410, which generates signal BETA to change the pitch angle of the propeller blades accordingly).
Regarding claim 7, Tang discloses the computing system of claim 6, the first set of operations comprising: generating a low spool speed feedback signal corresponding to the commanded fuel flow WF (Para. 0036, sensors 234 produce measurements of propeller parameters that are fed back to the sensor-based controller 410, the produced measurements would naturally correspond to the commanded fuel flow WF from controller 210 at that point during operation of the engine 100, the shaft speed of the propeller being one of the monitored and controlled parameters, Para. 0021; alternatively, sensors 232 also measure engine 100 shaft speed, which is fed back to controllers 210 and/or 410).
Regarding claim 10, Tang discloses the  computing system of claim 1, wherein generating the pitch feedback signal BETA (Tang Fig. 4) is independent of generating the low spool speed feedback (the engine 100 shaft speed measured by sensors 232, fed back to the controller 210, Para. 0036) when the combustion section is at a substantially steady state aircraft operating condition (the low spool speed feedback signal can be delivered to the controller 210, which is separate from the pitch feedback signal BETA generated by the controller 410, even during steady state aircraft operating conditions).
Regarding claim 11, Tang discloses the computing system of claim 1, the second set of operations comprising: 
receiving, via a sensor 232 at the engine, an engine signal corresponding to one or more of a torque, a low spool speed, a high spool speed, a rotor blade pitch angle, a vane pitch angle, a rotor plane position, one or more actuator positions corresponding to a variable geometry, or an acoustic sensor (Para. 0024, “Given ones of the sensors 232, 234 and/or actuators 222, 224 may be part of a unit or system that controls and/or measures a given engine or propeller parameter. For example, a fuel metering unit may control and measure the fuel flow, an inlet guide vane system may control and measure the position of the inlet guide vanes, a core guide vane system may control and measure the position of the core variable guide vanes, a bleed valve system may control and measure the position of the bleed valves, a blow off valve system may control and measure the position of the blow off valves and/or a beta angle system may control and measure the beta angle of the propeller 120”); and 
generating a thrust feedback signal based at least on the engine signal (Tang Fig. 4, a signal from the sensors is fed back to the model-based controller, which is used to control power output of the engine 100, which affects the thrust by the driven propeller).
Regarding independent claim 12, Tang discloses a computing system (Tang Fig. 2, 4) for an engine 10 (Tang Fig. 1), the computing system comprising one or more processors 712 and one or more memory devices 714, wherein the one or more memory devices is configured to store instructions 716 that, when executed by the one or more processors, performs operations (Para. 00450-46), the operations comprising: 
obtaining a first signal (from the thrust management system 202) corresponding to a commanded low spool speed (a “target speed” of the propeller, which is coupled to a spool 108, Para. 0019-20, Para. 0036; note, the claim has not introduced any other spools, or has even defined what type of “engine” the computing system is for, hence the term “low speed spool” can be very broadly interpreted, such as the shaft 108 carrying the propeller 120, driven through a reduction gearbox RGB by the free turbine 106, Para. 0018); 
obtaining a second signal (from sensor 234) indicative of a pitch angle corresponding to thrust output at a rotor assembly 120 (propeller; Para. 0023-24, the sensor 234 measures propeller parameters which can include the “beta angle” of the propeller, wherein “The blade angle may be referred to as a beta angle, an angle of attack or a blade pitch”, Para. 0018); and 
generating a pitch feedback signal (signal “BETA” generated by controller 210 or 410, Fig. 2 & 4, Para. 0022) corresponding to a commanded adjustment to the pitch angle (the signal is delivered to the actuator 224 of the propeller 120) based at least on one or both of the variable blade pitch angle or the variable vane pitch angle (Para. 0022, 0036, Fig. 2 & 4, the sensor 234 measure the propeller blade pitch angle “beta” and delivers the measurement back to the controller 210 or 410, which generates the new signal to adjust the pitch angle).
Regarding claim 13, Tang discloses the computing system of claim 12, the operations comprising: 
obtaining a throttle input (from “pilot lever”) corresponding to one or more of a desired air speed of an aircraft, a desired thrust output, or a desired pressure ratio (Para. 0020, “The at least one pilot lever may comprise a thrust lever used to set a desired engine thrust, a power lever used to set a desired engine power output”, Para. 0038); 
generating the first signal corresponding to the commanded low spool speed (by receiving the throttle input into the “thrust management system 202”, which generates the “target speed” signal, Fig. 2 & 4, Para. 0019-20, 0036); and 
generating the second signal (“BETA”) indicative of the pitch angle corresponding to thrust output at the rotor assembly (Para. 0019-21, the target speed and power generated from the pilot lever throttle input is delivered to the controller 210 or 410, which generates signal BETA to change the pitch angle of the propeller blades accordingly).
Regarding claim 14, Tang discloses the computing system of claim 13, wherein the first signal is indicative of a fuel flow to a combustion section 116 (the first signal can be “a fuel flow (WF) to the engine 100” generated by the controller 210, corresponding to the target power and target speed, Para. 0021, Tang Fig. 2).
Regarding claim 15, Tang discloses the computing system of claim 14, the operations comprising: generating a low spool speed feedback signal corresponding to the commanded fuel flow (Para. 0036, sensors 234 produce measurements of propeller parameters that are fed back to the sensor-based controller 410, the produced measurements would naturally correspond to the commanded fuel flow at that point during operation of the engine, the shaft speed of the propeller being one of the monitored and controlled parameters, Para. 0021).
Regarding claim 16, Tang discloses the computing system of claim 15, wherein generating the pitch feedback signal is a first closed control loop (the pitch feedback signal BETA is part of the control loop for the controller 410 controlling propeller 120, Tang Fig. 4), and wherein generating the low spool speed feedback is a second closed control loop (the low spool speed feedback signal is part of a loop for controller 210’, based on measurements of engine 100, Tang Fig. 4).
Regarding claim 19, Tang discloses the computing system of claim 12, wherein generating the pitch feedback signal BETA (Tang Fig. 4) is independent of generating the low spool speed feedback (the engine 100 shaft speed measured by sensors 232, fed back to the controller 210, Para. 0036) when the combustion section is at a substantially steady state aircraft operating condition (the low spool speed feedback signal can be delivered to the controller 210, which is separate from the pitch feedback signal BETA generated by the controller 410, even during steady state aircraft operating conditions).
Regarding independent claim 20, Tang discloses a computing system 200 (Tang Fig. 2) for an engine 10 (Tang Fig. 1), the computing system comprising one or more processors 712 and one or more memory devices 714, wherein the one or more memory devices is configured to store instructions 716 that, when executed by the one or more processors, performs operations (Para. 00450-46), the operations comprising: 
obtaining a desired thrust output via a throttle input (“pilot lever”, Para. 0020); 
determining, at least via a power management block 202 (“thrust management system”), a commanded thrust output signal (the “target output power”, Para. 0020, Tang Fig. 2); 
receiving, at a controller 210 (“model-based controller”, Tang Fig. 2, para. 0020-21), the commanded thrust output signal (Para. 0020, “a thrust management system 202 provides the target output power (or torque) and the target speed to the model-based controller 210”); and 
generating, via the controller, an output signal corresponding to one or more of a commanded fuel flow, a rotor blade pitch angle, a vane pitch angle, or a rotor plane angle (Para. 0021, “the control commands (referred to herein as the “engine control commands”) output by the model-based controller 210 to the actuators 222 may comprise one or more control commands to adjust each of one or more engine parameters to control an operating condition of the engine 100. The engine control commands may comprise one or more commands for adjusting: a fuel flow (WF) to the engine 100, a position of at least one inlet guide vane (IGV), a position of at least one core variable guide vane (VGV), … or may comprise any other suitable engine control command for adjusting an engine parameter to control an operating condition of the engine 100”, Para. 0022, “the model-based controller 210 provides at least one control command to at least one actuator 224 associated with the propeller 120. … the control commands (referred to as “propeller control commands”) output by the model-based controller 210 to the actuators 224 may comprise one or more control commands for controlling one or more propeller parameters. The propeller parameters may comprise one or more of: the blade angle of the propeller 120, a position of a beta ring of the propeller 120, the rotational speed of the propeller 120 and/or any other suitable propeller parameter.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Carroll (US 4,321,791).
Regarding claims 8 & 17, Tang discloses the computing system of claim 7 & 15 respectively, but fails to disclose wherein generating the low spool speed feedback signal corresponding to the commanded adjustment to the fuel flow maintains a substantially constant core engine speed.
Tang does teach that the  feedback signals from sensors 232, 234 are used to generate control commands for the engine 100 and propeller 120 to achieve desired engine target output power and target speeds (Para. 0037-0041).
Carroll teaches a computing system for controlling an engine 16 (Carroll Fig. 1), including generating a spool speed feedback signal 10 (Col. 2, ln. 38-corresponding to a commanded regulated fuel flow (from “Electronic Fuel Control” 12) to maintain a substantially constant engine speed 26 (see Carroll Fig. 2B, the engine speed N eventually becomes constant steady-state values, Col. 2, ln. 59-Col. 3, ln. 12).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the step of generating the low spool speed feedback signal corresponding to the commanded adjustment to the fuel flow to maintain a substantially constant core engine speed, as taught by Carroll, into the system of Tang, in order to regulate the engine speed while preventing combustor overtemperature using a reading of turbine engine speed to control the amount of fuel supplied to the combustor.  Note, that running an engine at a constant core engine speed is well-known and common in the art for achieving a steady-state operation of the engine, and Carroll’s feedback loop helps to regulate the engine during such a period (as shown in Carrol Fig. 2B, see the constant speed 26 following a transient condition).  Tang teaches the computer system’s goal is to operate the engine 100 at a target output that is generated based on a pilot lever input command, and operating the engine at the target output, with a target speed, could be construed as operating and maintaining the engine at a constant core engine speed (i.e. constant at the target value).
Regarding claim 9 & 18, Tang in view of Carroll teaches the computing system of claim 8 & 17, and Tang further teaches wherein generating the low spool speed feedback signal corresponding to the commanded adjustment to the fuel flow WF provides a variable rotor assembly speed (Para. 0022, the low spool speed feedback signal from sensors 232, 234 are fed back to the controller 410 as shown in Fig. 4, which generates control commands to actuators 224, which adjust components of the propeller 120 to control operation of the propeller, including “rotational speed of the propeller 120 and/or any other suitable propeller parameter”; hence, a variable rotor assembly speed would be provided by the computing system).
Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching various unducted rotor engines with computer system control.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741